Title: To Benjamin Franklin from John Witherspoon, 15 June 1784
From: Witherspoon, John
To: Franklin, Benjamin



Sir
London June 15. 1784

The Bearer Mr William Brown has been a Teacher here & is strongly recommended to me as an excellent Classic Scholar he goes to Paris to finish his Knowledge & Pronounciation of the french Language & is desirous of being introduced to you & if you Should know of any Opportunity of directing him where he might teach either the english or learned Languages so as to enable him to continue the longer for his own Improvement it would be a great favour.
I am wholly uncertain whether you can or would chuse to do any Thing of this Kind but he is so ambitious of being introduced to You & it has been requested of me so earnestly by a Gentleman here to whom I am much obliged that I could not refuse him this Line.
I am Sir your most obedt humble Servant

Jno Witherspoon
Dr Franklin

 
Addressed: His Excellency / Benjamin Franklin Esqr / Paris / Mr W. Brown
Notation: [crossed out: Jona. Williams] June 15 1784—
